       Case 2:17-cv-02614-JWL-JPO Document 19 Filed 08/14/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 IN RE SYNGENTA AG MIR162 CORN
 LITIGATION                                         Master File No. 2:14-MD-02591-JWL-JPO

 THIS DOCUMENT RELATES TO:                          MDL No. 2591

    The DeLong Co., Inc. v. Syngenta AG,
    et al., No. 2:17-cv-02614-JWL-JPO


                  PLAINTIFF’S MOTION FOR LEAVE TO FILE A
            SURREPLY IN OPPOSITION TO SYNGENTA’S MOTION TO
         DISMISS COUNTS I, II, III, V, AND VI OF PLAINTIFF’S COMPLAINT

       Plaintiff The DeLong Company (DeLong) seeks to file a five-page Surreply in Opposition

to the Motion to Dismiss filed by Defendants Syngenta AG, Syngenta Crop Protection AG,

Syngenta Corp., Syngenta Crop Protection, LLC, Syngenta Biotechnology, Inc., and Syngenta

Seeds, LLC (collectively, Syngenta). A surreply is necessary here to address and rebut a new

argument raised for the first time in Syngenta’s reply and to correct an improper argument that

rests on a misstatement of law.

       For good reasons, courts generally refuse to consider new arguments or evidence raised in

a reply brief. See, e.g., Glad v. Thomas Cnty. Nat’l Bank, No. 87-1299-C, 1990 WL 171068, at *2

(D. Kan. Oct. 10, 1990) (stating that “[t]he inequity of a court considering arguments and issues

that were raised for the first time in a reply brief should be apparent”); M.D. Mark, Inc. v Kerr-

McGee Corp., 565 F.3d 753, 768 n.7 (10th Cir. 2009) (stating that “the general rule in [the Tenth

Circuit] is that a party waives issues and arguments raised for the first time in a reply brief”). If,

however, “the court relies on new material or new arguments in a reply brief, it may not forbid the

non-movant from responding to those new materials.” Pippin v. Burlington Res. Oil & Gas Co.,

440 F.3d 1186, 1192 (10th Cir. 2006) (quoting Beaird v. Seagate Tech., Inc., 145 F.3d 1159, 1165



                                                 -1-
      Case 2:17-cv-02614-JWL-JPO Document 19 Filed 08/14/19 Page 2 of 5




(10th Cir. 1998)); see also Green v. New Mexico, 420 F.3d 1189, 1192 (10th Cir. 2005)

(“‘Material’ for purpose of this framework includes both new evidence and new legal

arguments.”).

       In its reply, Syngenta raises a new argument in support of its contention that DeLong has

failed to state a false-advertising claim under the Lanham Act. Syngenta originally presented a

dual argument, claiming first that “any alleged misrepresentations since at least July 2011 cannot

chronologically support DeLong’s theory of causation” and, second, that Syngenta’s statements to

Cargill, Inc. were not “disseminated sufficiently to the relevant purchasing public” so as to

constitute commercial advertisements or promotions actionable under the Lanham Act. (See Defs.’

Mot. to Dismiss at 10, ECF No. 10 (emphasis added)). As explained in DeLong’s opposition, the

first argument overlooks the allegations that Syngenta made misrepresentations in the first quarter

of 2011, before the planting season ended and the ensuing contamination occurred. (See Pl.’s Mem.

in Opp’n at 6–9, ECF No. 17). In its reply, Syngenta argues for the first time that any statements

had to be made before sales of Viptera began in order to support the Lanham Act claim. Unable to

support its original premises, Syngenta pivots and argues for the first time in its Reply that

DeLong’s theory of causation is too attenuated. (See Defs.’ Reply Br. at 4–7, ECF No. 18). It also

seeks to use a single sentence in its Motion as a fountainhead for an expanded argument that its

misrepresentations were not “commercial speech,” mischaracterizing City of Cincinnati v.

Discovery Network, Inc., 507 U.S. 410 (1993). (See id.).

       While this Court should simply refuse to consider any new material in Syngenta’s reply,

DeLong moves to file a surreply that rebuts those new arguments should the Court elect to consider

them. Syngenta’s new challenge to DeLong’s causation theory rests on a mischaracterization of

the term “commercialize”, as used in DeLong’s Complaint. Commercialization occurs when the




                                                -2-
        Case 2:17-cv-02614-JWL-JPO Document 19 Filed 08/14/19 Page 3 of 5




products are brought to market for planting and harvest, and it is entirely plausible that farmers

would have planted other seeds had Cargill erected signs warning them that China had not

approved MIR162, even if they had already purchased Viptera. (See Pl.’s Orig. Compl. at ¶¶ 22,

42, 83, 97, 100, 105–06, 109, 127, ECF No. 1 (each paragraph stating planting was key to

commercialization)). 1 Additionally, Syngenta’s reply brief improperly seeks to define

“commercial speech” too narrowly by relying on the City of Cincinnati’s narrow definition of the

“core notion” of commercial speech and treating it as if it defines all commercial speech. See City

of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 422 (1993). Communications outside of

that “core” can still qualify as commercial speech and fall within the ambit of the Lanham Act.

See, e.g., Bolger v. Young Drug Prods. Corp., 463 U.S. 60, 66–67 (1983); Bad Frog Brewery, Inc.

v. N.Y. State Liquor Auth., 134 F.3d 87, 97 (2d Cir. 1998); see also Porous Media Corp. v. Pall

Corp., 173 F.3d 1109, 1120 n.8 (8th Cir. 1999) (refusing to accept the “narrow ‘core’ definition”

of commercial speech for purposes of a Lanham Act claim).

         If this Court considers these new materials in Syngenta’s reply, DeLong moves to file a

surreply that rebuts those new arguments. DeLong has attached the proposed seven-page surreply

that it seeks to file with the Court.




1
  Despite DeLong having defined commercialization as bringing products to market for “planting and harvest” in its
first filing in this matter and focusing on that same concept in its present Response, Syngenta’s Reply misstates this
position to the Court as if DeLong had defined commercialization as focused on initial sale of seed. (See Def.’s Reply
Br. at 7, ECF No. 18).




                                                         -3-
Case 2:17-cv-02614-JWL-JPO Document 19 Filed 08/14/19 Page 4 of 5




                             Respectfully Submitted,


                             /s/ William B. Chaney
                             WILLIAM B. CHANEY
                             ANDREW K. YORK
                             GRAY REED & McGRAW LLP
                             1601 Elm Street, Suite 4600
                             Dallas, Texas 75201
                             Telephone: (214) 954-4135
                             Facsimile: (214) 953-1332
                             wchaney@grayreed.com
                             dyork@grayreed.com

                             PATRICK J. STUEVE, KS Bar #13847
                             STUEVE SIEGEL HANSON LLP
                             460 Nichols Road, Suite 200
                             Kansas City, Missouri 64112
                             Telephone: (816) 714-7100
                             Facsimile: (816) 714-7101
                             stueve@stuevesiegel.com

                             DON M. DOWNING
                             GRAY, RITTER & GRAHAM, P.C.
                             701 Market Street, Suite 800
                             St. Louis, Missouri 63101
                             Telephone: (314) 241-5620
                             Facsimile: (314) 241-4140
                             ddowning@grgpc.com

                             SCOTT POWELL
                             HARE WYNN NEWELL & NEWTON
                             2025 3rd Ave. North, Suite 800
                             Birmingham, Alabama 35203
                             Telephone: (205) 328-5330
                             Facsimile: (205) 324-2165
                             scott@hwnn.com




                               -4-
       Case 2:17-cv-02614-JWL-JPO Document 19 Filed 08/14/19 Page 5 of 5




                                              DAVID C. MOORE
                                              Wisconsin State Bar No. 1018417
                                              NOWLAN & MOUAT LLP
                                              100 S. Main Street
                                              P. O. Box 8100
                                              Janesville, Wisconsin 53547-8100
                                              Telephone: (608) 755-8100
                                              Facsimile: (608) 755-8110
                                              dmoore@nowlan.com

                                              ATTORNEYS FOR PLAINTIFF,
                                              THE DELONG CO., INC.

OF COUNSEL:

JERRY SANTANGELO
SPERLING & SLATER, P.C.
55 West Monroe Street, Suite 3200
Chicago Illinois 60603
Telephone: (312) 445-4935
Facsimile: (312) 641-6492
jsantangelo@sperling-law.com


                             CERTIFICATE OF CONFERENCE

        I hereby certify that, on August 14, 2019, I called counsel for Syngenta attempting to confer
about the merits of the foregoing Motion, left a voicemail, and have followed up with an email.
As of the time this Motion was filed, counsel for Syngenta had not yet responded.


                                              /s/ William B. Chaney
                                              WILLIAM B. CHANEY



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on August 14, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent notification of such
filing to all counsel of record.



                                              /s/ William B. Chaney
                                              WILLIAM B. CHANEY



                                                 -5-
